In an action to recover damages for wrongful death and conscious pain and suffering, the appeals are from (1) a judgment of the Supreme Court, Dutchess County, dated January 28,1969, in favor of plaintiff against defendant County of Dutchess, upon a jury verdict, and (2) an order of said court dated February 25, 1969 which denied a motion by said defendant and defendant Petrovits (a) to eliminate from the judgment the award of interest upon the verdict and (b) for a new trial or judgment in their favor notwithstanding the verdict. Appeal by defendant Petrovits from the judgment dismissed. The judgment contains no decretal provision against him. Accordingly, he is not aggrieved by it. Appeal insofar as it is from the order to the extent that it denied a new trial or judgment against plaintiff notwithstanding the verdict dismissed. No appeal lies from an order denying a motion for such relief made on the trial minutes. In any event, the contentions raised on the motion in support of such relief have been considered on the appeal from the judgment, and are therefore academic. Judgment, and order to the extent that it denied relief with respect to interest on the verdict, affirmed. A single bill of costs is awarded to plaintiff against defendant County of Dutchess, to cover all the appeals by said defendant. No other costs are awarded. We find no merit to the appeal on the substantive issues of liability. The record reveals that all the parties in question treated the cause of action for conscious pain and suffering as minimal. Moreover, appellants had no objection’ to a single verdict and waived a right to have the jury bring in separate verdicts. Under the facts of this ease it is proper to let interest run on the entire verdict, as reduced by a prior settlement, from the date of death. In any .event, if we deemed this to be a significant error we would order a new trial solely on the issue of damages. Rabin, Acting P. J., Hopkins, Martuscello, Latham and Benjamin, JJ., concur [See 34 A D 2d 1003.]